ITEMID: 001-91634
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: VYSOTSKYY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: The applicant, Mr Stanislav Maryanovych Vysotskyy, is a Ukrainian national who was born in 1947 and lives in the town of Vinnitsa. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev.
On 15 December 1999 the Staromisky District Court of Vinnytsya awarded the applicant 11,307 Ukrainian hryvnyas (UAH) in salary arrears and other payments against the company, OJSC AK Sater in which the State had had no share since January 1997.
The judgment in the applicant’s favour was not appealed against, became final and the Staromisky District Bailiffs’ Service (“the Bailiffs”) instituted enforcement proceedings.
In 2002 the applicant instituted civil proceedings in the Leninsky District Court challenging the Bailiffs’ inactivity and claiming compensation.
On 19 November 2002 the court ordered the Bailiffs to enforce the judgment. By the same judgment the court dismissed the applicant’s claim for compensation.
On 9 December 2003 the Vinnytsya Regional Court of Appeal dismissed his appeal against that judgment.
The applicant did not appeal in cassation before the Supreme Court.
The judgment of 15 December 1999 remains unenforced.
